Citation Nr: 1815649	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-35 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for sleep apnea, to include as due to service in Southwest Asia.

2. Entitlement to service connection for a left knee disability, to include as secondary to service-connected left ankle disability. 

3. Entitlement to a rating in excess of 10 percent for a left ankle disability. 


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from May 1979 to August 1979 and from July 1980 to July 1983; and active military service from May 1987 to March 1994 and in December 1998, to include service in Southwest Asia.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decisions issued by Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2017 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 


REMAND

The Board finds that additional development is required before the Veteran's claims are decided.  

With regard to the Veteran's claims for entitlement to service connection for sleep apnea and service connection for a left knee disability, a review of the record shows that VA examination opinions were obtained in August 2010 and July 2014.  However, the opinions provided are not adequate.  In this regard, the examiner failed to adequately consider the Veteran's lay statements regarding his sleep apnea beginning in service, and to include as due to service in Southwest Asia.  For the Veteran's left knee, the examiner failed to adequately consider the Veteran's lay statements that compensation for his service-connected left ankle disability caused altered body mechanics which caused or worsened his left knee disability. Additionally, the examiners noted the Veteran's weight to be the more likely cause for both disabilities, but did not address the Veteran's contention that his weight has remained relatively stable since service.  Accordingly, the Veteran should be afforded new VA examinations to determine the nature and etiology of his sleep apnea and left knee disability. 

At his October 2017 Board hearing, the Veteran reported that the symptoms of his left ankle disability had increased in severity since his last VA examination.  A review of the record shows that the Veteran was last afforded a VA examination of his left ankle in July 2013.  As the Veteran has reported that his symptoms have increased in severity since that time, the Board finds that a new VA examination is warranted to determine the current level of severity of all impairment resulting from his left ankle disability.

Additionally, current treatment records should be identified and obtained before a decision is made in this appeal. 

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file.  

2. Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise, who has not previously examined the Veteran or provided an opinion in this appeal, to determine the nature and etiology of his sleep apnea.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies must be performed.  

Based on an examination of the Veteran and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or better) that the Veteran's sleep apnea had its onset during active service, or is otherwise etiologically related to active service, to specifically include the Veteran's service in Southwest Asia.  The examiner should presume that the Veteran is a reliable historian with regard to his report of onset and continuity of his symptoms.

The rationale for all opinions expressed must be provided. 

3. Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise, who has not previously examined the Veteran or provided an opinion in this appeal, to determine the nature and etiology of his left knee disability.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies must be performed.  

Based on an examination of the Veteran and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or better) that the Veteran's left knee had its onset during active service, or is otherwise etiologically related to active service, to specifically include the Veteran's service in Southwest Asia.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or better) that the Veteran's left knee disability was caused or chronically worsened by a service-connected disability, to specifically include any altered gait and/or body mechanics resulting from his service-connected left ankle disability.   

The rationale for all opinions expressed must be provided.

4. Then, schedule the Veteran for a VA examination to determine the current severity of all impairment resulting from his left ankle disability.  The claims file must be made available to, and reviewed by the examiner.  All indicated tests and studies must be performed.  

The examiner should provide all information required for rating purposes, to specifically include testing the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner must report whether there is a lack of normal endurance or functional loss due to pain and pain on use, including that experienced during flare ups; whether there is weakened movement, excess fatigability, incoordination; and the effects of the service-connected disability on the Veteran's ordinary activity, including his ability to work.

The examiner should also ask the Veteran to identify the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment resulting from flare-ups.  The examiner should identify the extent of the Veteran's functional loss during flare-ups and offer range of motion estimates based on that information. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.

5.  Confirm that the VA examination reports and all medical opinions provided comport with this remand and undertake any other development determined to be warranted.  

6.  Then, readjudicate the claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Kristin Haddock
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




